                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


FELIPE VALENCIA,

                     Plaintiff,                    Case No. 1:19-cv-1019

v.                                                 Hon. Paul L. Maloney

CHRIS D. SLATTER,

                     Defendant.
                                   /

                                        JUDGMENT

       The Court has dismissed the complaint for lack of subject matter jurisdiction and for the

failure to state a claim on which relief may be granted. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.



Date: January 15, 2020                      /s/ Paul L. Maloney
                                            Paul L. Maloney
                                            United States District Judge
